In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00325-CV
      ___________________________

  IN RE SHAHRAM SHAKOURI, Relator




             Original Proceeding
231st District Court of Tarrant County, Texas
       Trial Court No. 231-688923-20


Before Womack, J.; Sudderth, C.J.; and Kerr, J.
     Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s “Petition for Writ of Mandamus” and “First

Amended Supplemental Petition to the Writ of Mandamus” and is of the opinion that

relief should be denied. Accordingly, relator’s “Petition for Writ of Mandamus” and

“First Amended Supplemental Petition to the Writ of Mandamus” are denied.

                                                   Per Curiam

Delivered: October 18, 2021




                                        2